Conviction for violating the local option law; punishment, a fine of $100.00.
This case is a case of like import and the facts are the same as in Cause No. 19335 against the same appellant, this day decided. [Page 172 of this volume.]
The rulings complained of in this cause, and the questions of law, were also presented in Cause No. 19335, and were by this Court decided adversely to appellant's contention.
Under the authority of such case, this cause is affirmed.
                    ON MOTION FOR REHEARING.